Citation Nr: 1009275	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease of the right leg, to include as 
secondary to a service-connected disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease of the left leg, to include as 
secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In a February 2008 decision, the Board denied the matters on 
appeal.  Subsequently, the Veteran appealed the Board's 
decision to the Court and in an Order dated in October 2008, 
the Court ordered that the joint motion for remand (Joint 
Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion filed in this 
case.  

New and material evidence having been submitted, the issues 
of entitlement to service connection are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In September 2003, the RO denied the claim for service 
connection for peripheral vascular disease.  The Veteran was 
notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since September 2003 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for peripheral vascular disease. 



CONCLUSIONS OF LAW 

1.  The September 2003 RO rating decision that denied service 
connection for peripheral vascular disease is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for peripheral vascular disease 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for peripheral vascular disease, which is 
remanded for further development by the RO as discussed 
below.  As the determination below represents a grant of the 
petition, a detailed discussion of the impact of the VCAA on 
this appeal is not necessary.  In view of the outcome, any 
deficiencies in such notice or assistance have not prejudiced 
the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield 
v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

A September 2003 RO decision denied service connection for 
peripheral vascular disease because the medical evidence of 
record failed to show that the disability had been clinically 
diagnosed.  The claim was only considered on a direct basis.  
The Veteran was notified of the denial that same month.  
Because the Veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2003 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 2003 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the decision includes, but is not limited to, 
VA, private, and Social Security Administration (SSA) 
records; February 2005 VA examination; as well as various 
statements and articles submitted by the Veteran.  Of note is 
the Veteran's October 2004 claim wherein he requests service 
connection for peripheral vascular disease, secondary to his 
service-connected diabetes mellitus type II.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  See 
Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. 
Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  Thus, the Board notes that the claim 
for service connection peripheral vascular disease is not a 
"new" claim and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claim regardless of the Veteran's theory of entitlement to 
service connection.

As noted, the Veteran's claim was previously denied because 
peripheral vascular disease was not diagnosed.  In August 
2006, VA received a June 2004 private treatment record from 
F.M.C. reflecting a discharge diagnosis of peripheral 
vascular disease with a history of previous right femoral-
popliteal bypass with acute graft occlusion.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim, evidence of peripheral 
vascular disease.  Further, as its credibility is presumed, 
the private medical record raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since September 2003 warrants a reopening of the 
Veteran's claim of service connection for peripheral vascular 
disease, as it is new and material evidence within the 
meaning of 38 C.F.R. 
§ 3.156(a).





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral vascular 
disease is reopened.


REMAND

The Veteran contends that he has peripheral vascular disease 
of the lower extremities secondary to his service-connected 
diabetes mellitus.  In his October 2005 substantive appeal, 
the Veteran stated that he had the risk factors of diabetes, 
smoking, hypertension, and high cholesterol for peripheral 
vascular disease (hereinafter PVD).  He also added that 
hypertension, coronary artery disease, and PVD are all 
interrelated complications of elevated glucose levels and 
diabetes.  The Veteran is currently service-connected for 
diabetes mellitus, hypertension, and coronary artery disease; 
the latter two on a secondary basis to his diabetes mellitus.  
Further, as will be discussed below, there is a question as 
to whether the Veteran currently, or during the course of 
this appeal, had a diagnosis of peripheral vascular disease 
of this left lower extremity.  McClain v. Nicholson, 21 Vet. 
App. 319, 312 (2007) (the requirement of a current disability 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim).  Accordingly, the Board has 
rephrased the issues on appeal to more accurately 
characterize the Veteran's claims.  

The evidence of record contains a June 2004 private treatment 
entry from F.M.C. reflecting a discharge diagnosis of PVD 
with a history of previous right femoral-popliteal bypass 
with acute graft occlusion.  He underwent an angiography and 
thrombolysis.  

In February 2005, the Veteran underwent a VA examination.  
The examiner noted that the Veteran's risk factors for PVD 
were diabetes mellitus (DM), hypertension (HTN), 
hyperlipidemia, and CAD (coronary artery disease).  The 
examiner commented that the Veteran's PVD first manifested 
itself in 1993 with occlusion of the right popliteal artery.  
He had a surgical procedure at the time, which was probably a 
femoral to anterior tibial artery bypass.  There was no 
record of this in the claims file.  The right leg did okay 
until about June 2004 when he apparently underwent 
thrombolysis.  No records of this were found in the claims 
file.  Currently the Veteran presented with complaints of 
right calf claudication after walking one block.  Following 
testing, the findings were consistent with moderate to severe 
aortoiliac, SFA disease on the right and no significant 
disease on the left.  The assessment was PVD, right leg, less 
than likely due to diabetes, as the PVD predates the 
diagnosis of diabetes.  It is more than likely due to 
smoking.  

February and March 2005 private treatment records from Dr. 
S.A.S. summarized that the Veteran had femoral-popliteal 
bypass for claudication in August 1993.  He did well until 
June 2004 when the claudication recurred.  He underwent TPA 
thromboylsis and balloon angioplasty of the vein graft and 
did well for about four months when his claudication 
recurred.  The impression was moderate arterial occlusive 
disease right lower extremity.  

A November 2006 Social Security Administration (SSA) 
disability determination and transmittal sheet found that the 
Veteran had a primary diagnosis of peripheral arterial 
disease.  An August 2006 SSA record of Dr. H noted that 
contributing factors to the Veteran's atherosclerotic 
peripheral vascular disease include a prior history of 
smoking and also a diagnosis of diabetes, history of 
dyslipidemia, and hypertension.  He also had a family history 
of PVD.  The diagnosis was severe atherosclerotic PVD of the 
right lower extremity status post occluded right fem-pop 
bypass.  

Based on the forgoing, it appears that the Veteran has a 
current diagnosis of PVD of the right lower extremity.  The 
Board is unclear of the meaning of "no significant disease 
on the left" found during the February 2005 VA examination.  
Consequently, a remand is necessary to ascertain whether the 
Veteran currently has, or had during the pendency of this 
appeal, a diagnosis of PVD of the left leg.  

Additionally, the Board finds that the February 2005 VA 
examination is currently inadequate upon which to base a 
determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this regard, the examiner did not opine as to 
whether PVD was aggravated by the Veteran's service-connected 
diabetes mellitus.  Moreover, as there is an indication that 
the Veteran's service-connected CAD and hypertension might 
have an impact on his PVD, a remand is necessary to ascertain 
whether his PVD is secondary or caused by either disorder.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. 
§ 3.310(a) (2006).  

Additionally, it appears that the last VA treatment records 
were associated with the claims file in July 2007.  On 
remand, any current VA treatment records pertinent to the 
disabilities on appeal should be associated with the claims 
file. 

Moreover, as consideration will be given to whether PVD is 
secondary to the Veteran's service-connected diabetes 
mellitus, coronary artery disease, and hypertension, the 
Veteran should be provided with notice of the information and 
evidence necessary to substantiate his claims on a direct and 
secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for 
his claim for peripheral vascular disease 
of the left and right lower extremity, to 
include as secondary to service-connected 
diabetes mellitus type II, coronary artery 
disease, and hypertension.  The Veteran 
should be provided with the information 
necessary to substantiate his claims on 
both a direct and secondary basis.  

2.  Any VA treatment records dated after 
June 2007 should be associated with the 
claims file.  

3.  After the above development has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claim for 
peripheral vascular disease of the right 
and left lower extremity, to include as 
secondary to service-connected diabetes 
mellitus type II, coronary artery disease, 
and hypertension.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and February 2005 VA 
examination, the examiner should identify 
whether the Veteran currently has, or had 
at some point since 2003, a diagnosis of 
peripheral vascular disease of the left 
lower extremity.  The Board is particularly 
interested in the meaning of the February 
2005 VA examination finding of "no 
significant disease on the left."  The 
examiner is asked to clearly explain any 
diagnoses reached.  

The examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected diabetes mellitus type 
II, coronary artery disease, and 
hypertension and any diagnoses of 
peripheral vascular disease.  To the extent 
possible, (likely, unlikely, at least as 
likely as not) the examiner should opine 
whether peripheral vascular disease was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus type II, 
coronary artery disease, or hypertension.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the claim for entitlement 
to service connection for peripheral 
vascular disease left and right lower 
extremity, to include as secondary to 
service-connected diabetes mellitus type 
II, coronary artery disease, and 
hypertension, should be reviewed by the RO 
on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


